DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 14 SEPTEMBER 2021 has been entered.

Response to Arguments
Applicant's arguments filed 14 SEPTEMBER 2021 have been fully considered but they are not persuasive.  On pages 7-8 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Wilson (US 2011/0142417), Huntington (US 2007/0219859), Leary (US 2011/0078002), and Ozer (US 6,708,335) does not disclose all the claimed limitations.  Specifically, Applicant argues that Leary does not disclose the extent of some of the claim limitations because Leary does not allow the playback device itself to request ads based upon addresses delivered from a central server, or to process the ads by the playback device.  The Examiner respectfully disagrees.  While Leary does disclose that an SDV manager can utilize an IP address for obtaining a copy of an advertisement, Leary also discloses other instances.  For example, as was cited in the previous office action, Leary discloses  transmitting to the playback device an address of the replacement advertisement on the network to thereby direct the playback device to obtain the replacement advertisement prior to playback using the address on the network (see Leary; SDV manager can send instructions to STB controller, wherein the instructions can include an IP address, i.e. on a network, where the controller can obtain the replacement advertisement for presentation; page 3, paragraphs 36-37, and page 4, paragraph 48, and again operations can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44).  In these citations, Leary explicitly states "In addition, the SDV manager 130 may send an instruction 122 to the controller 104 to tune or otherwise connect to the particular channel or IP address at the beginning of the ad opportunity in the playback of the recorded content stream 154." and "Thus, for instance, the initial instruction may include an instruction for the controller 104 to tune to or connect to a particular channel or IP address for a length of time equivalent to the ad pod." and "The SDV manager 130 may communicate the ad insert 146 to a selected channel (or equivalently, IP address). In addition, the SDV manager 130 is configured to communicate an instruction to the STB 102 to tune to the selected channel (or IP address) at the correct time for the alternative advertisement to be played during the ad opportunity."  That is, the manager can send an instruction to the STB controller in order to have it utilize a particular IP address for connection/retrieval of alternative advertisement(s) that are processed and played back instead of other ads.  Therefore, these limitations of the claims, as well as Applicant's other limitations, are disclosed by the cited prior art.  
Any of Applicant's other remarks not specifically addressed are considered moot in view of the Examiner's above reply and/or the grounds/citations being used in the office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al., US 2011/0142417 in view of Huntington, US 2007/0219859 and further in view of Leary et al., US 2011/0078002 and Ozer et al., US 6,708,335.

Regarding claim 1, Wilson discloses an automated process performed by a computer system having a processor, a data storage, and an interface to a network (systems including a processor, memory/database, and network interface; page 6, paragraph 44, and also with executable instructions; page 9, paragraphs 66-67), the automated process comprising: 

in response to the indication, the computer system recording the encounter with the identified advertisement in a database maintained in the data storage (recording/storing log; page 6, paragraphs 49-50, and wherein with storage that includes at least database; page 6, paragraph 44, and page 9, paragraph 67); 
replacing, by the processor of the computer system, the identified advertisement for the previously-broadcast television program by the playback device (server can select replacement advertising for the originally identified advertisement; page 4, paragraph 35, and page 5, paragraphs 38 and 41, and page 6, paragraph 48); and 
transmitting to the remotely-located playback device via the network interface an identifier of the replacement advertisement to thereby direct the playback device to obtain the replacement advertisement and to render the replacement advertisement received via the network by the playback device to a viewer of the previously-broadcast 
Wilson does not explicitly disclose an indication received prior to playback of an identified advertisement by the playback device, and wherein the indication comprises data received by the playback device via an electronic program guide that describes television programs receivable by the playback device;
determining, by the processor of the computer system, whether to replace the identified advertisement during upcoming playback; and 
if the identified advertisement is determined to be replaced, the processor of the computer system selecting a replacement advertisement for the identified advertisement, and transmitting to the playback device an address of the replacement advertisement on the network to thereby direct the playback device to request and receive the replacement advertisement via the network using the address prior to playback.
In a related art, Huntington does disclose determining, by the processor of the computer system (based on control/determinations performed at headend, server, etc.; page 4, paragraph 49), whether to replace an advertisement during upcoming playback (determining if advertisement needs replaced; page 3, paragraph 40, and page 4, 
if the advertisement is determined to be replaced, the processor of the computer system selecting a replacement advertisement for the advertisement (system selects/sends replacement advertising if original advertisement has been viewed a number of times, i.e. which can correspond to at least one time; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson and Huntington by allowing determinations of replacement advertising to be made based on certain factors, in order to provide an improved system and method for controlling the frequency that a user views an advertisement (Huntington; page 2, paragraph 24).
Wilson in view of Huntington does not explicitly disclose an indication received prior to playback of an identified advertisement by the playback device, and wherein the indication comprises data received by the playback device via an electronic program guide that describes television programs receivable by the playback device; and
transmitting to the playback device an address of the replacement advertisement on the network to thereby direct the playback device to request and receive the replacement advertisement via the network using the address prior to playback.
In a related art, Leary does disclose a program that is recorded by the playback device (recorded broadcast content; page 2, paragraphs 15, 25, and 28);
an indication received prior to playback of an identified advertisement by the playback device, and wherein the indication comprises data (sending indication 
determining replacement of the identified advertisement during upcoming playback (determining replacement advertisements; page 3, paragraph 33, and wherein can be performed in time for insertion in the opportunity of the recorded stream, i.e. before/prior to; page 3, paragraph 35, and again operations can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44); and
transmitting to the playback device an address of the replacement advertisement on the network to thereby direct the playback device to request and receive the replacement advertisement via the network using the address prior to playback (SDV manager can send instructions to STB controller, wherein the instructions can include an IP address, i.e. on a network, where the controller can connect/request and receive the replacement advertisement for presentation; page 3, paragraphs 36-37, and page 4, paragraph 48, and again operations can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson, Huntington, and Leary by allowing processing and determinations about replacement advertisements to be performed on recordings before playback of the advertisements in the recordings, in order to provide an improved system and method for replacing stale or otherwise old 
	Wilson in view of Huntington and Leary does not explicitly disclose data received by the playback device via an electronic program guide that describes television programs receivable by the playback device.
	In a related art, Ozer does disclose indications via data received by the playback device via an electronic program guide that describes television programs receivable by the playback device (advertisement information can be included with EPG data, i.e. which identifies receivable programming, and is received by the playback system/device; col. 3, lines 7-16, and col. 8, lines 43-50, and col. 9, lines 3-12, and col. 11, lines 32-40).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson, Huntington, Leary, and Ozer by allowing various programming/advertisement information to be included with EPG data, in order to provide an improved system and method for tracking viewer behavior information of advertisements viewed on a home entertainment system (Ozer; col. 4, lines 35-37).

Regarding claim 2, Wilson in view of Huntington, Leary, and Ozer discloses the recording comprises associating the encounter with the identified advertisement with other advertisements encountered by the same playback device (Wilson; systems stores log of encountered advertisements, i.e. including other advertisement from the 

Regarding claim 3, Wilson in view of Huntington, Leary, and Ozer discloses the determining comprises analyzing the database to determine whether the identified advertisement has been previously encountered by the same playback device (Wilson; recording/storing log; page 6, paragraphs 49-50, and wherein with storage that includes at least database; page 6, paragraph 44, and page 9, paragraph 67, and Huntington; analyzing stored data in order to determine if advertisement has been encountered a number of times, i.e. which can include at least one time; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70).

Regarding claim 4, Wilson in view of Huntington, Leary, and Ozer discloses the determining comprises directing replacement of the identified advertisement if the identified advertisement has been previously encountered by the same playback device, and otherwise not directing replacement of the identified advertisement (Huntington; if particular receiver has encountered particular advertisement a certain number of times, i.e. which can include at least one time, system can replace advertisement, otherwise original advertisement is presented; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70, and Fig. 5A, elements 508, 510, 512, and 514, and Fig. 5B, elements 508, 510, 512, and 514).

6, Wilson in view of Huntington, Leary, and Ozer discloses the indication of the identified advertisement is received in response to an upcoming playback of the identified advertisement recorded by the playback device (Leary; operations on recorded content can be performed before/prior to an upcoming playback; page 3, paragraph 30, and page 4, paragraph 44).

Regarding claim 8, Wilson in view of Huntington, Leary, and Ozer discloses the previously-broadcast television program is recorded in a digital video recorder associated with the playback device (Wilson; a recorded video stream of a DVR, i.e. previously-broadcast television program; page 1, paragraphs 2 and 9, and page 4, paragraph 35).

Regarding claim 9, Wilson in view of Huntington, Leary, and Ozer discloses the identified advertisement relates to an event that occurred after the broadcast of the previously-broadcast television program but prior to playback of the previously-broadcast television program by the playback device (Wilson; advertisements that are not timely, i.e. occurred after the broadcast but are now out-of-date such as occurring prior to playback; page 2, paragraph 16).

Regarding claim 10, Wilson in view of Huntington, Leary, and Ozer discloses the determining comprises analyzing the database to determine whether the identified advertisement has been previously presented for playback by the playback device, and wherein the selecting comprises selecting the replacement advertisement that not been 

Claim 11, which discloses a process executed by a playback device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
receiving a broadcast of a television program by the playback device (Wilson; receiving video stream; page 4, paragraph 35, and wherein includes broadcast television; page 1, paragraph 2); 
storing the received television program in a digital video recorder associated with the playback device for subsequent playback of the television program (Wilson; storing in a DVR; page 4, paragraph 35, and wherein STB with associated DVR; page 1, paragraph 9);
recognizing, by the playback device, an identified advertisement in the stored television program based upon data associated with the television program (Wilson; 
receiving, by the playback device, an address of a replacement advertisement on the network, wherein the address of the replacement advertisement is received via the network from the content management system, and requesting and receiving using the address received from the content management system (Leary; SDV manager can send instructions to STB controller, wherein the instructions can include an IP address where the controller can connect/request and receive the replacement advertisement for presentation; page 3, paragraphs 36-37, and page 4, paragraph 48).

Regarding claim 13, Wilson in view of Huntington, Leary, and Ozer discloses the recognizing is performed by the playback device during playback of the previously-broadcast television program from the digital video recorder (Leary; operations can be performed during playback; page 3, paragraph 30).

Regarding claim 14, Wilson in view of Huntington, Leary, and Ozer discloses the recognizing is performed on the stored television program prior to playback of the previously-television program by the playback device (Leary; operations on recorded content can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44).

15, which discloses a processing system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 11.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al., US 2011/0142417 in view of Huntington, US 2007/0219859, Leary et al., US 2011/0078002, and Ozer et al., US 6,708,335, and further in view of Asam et al., US 2012/0116883.

Regarding claim 5, Wilson in view of Huntington, Leary, and Ozer discloses all the claimed limitations of claim 1, as well as the address of the replacement advertisement (Leary; instructions can include an IP address where the controller can obtain the replacement advertisement for presentation; page 3, paragraphs 36-37, and page 4, paragraph 48).  
Wilson in view of Huntington, Leary, and Ozer does not explicitly disclose an address of a replacement advertisement comprises a uniform resource locator of the replacement advertisement on a network.
In a related art, Asam does disclose an address of a replacement advertisement comprises a uniform resource locator of the replacement advertisement on a network (replacement advertisement can be identified and retrieved with use of URL addresses; page 2, paragraph 21, and page 3, paragraph 26).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson, Huntington, Leary, Ozer, and Asam by allowing replacement advertisement content to be signaled and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harjanto (US 2015/0023652), describing requesting updated commercials to be played back using URLs, during play of DVR stored content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RANDY A FLYNN/Primary Examiner, Art Unit 2424